DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III, claims 7-9, in the reply filed on 10/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 9, the claim seeks to further limit an optional limitation of claim 8 without positively requiring the optional limitation.  It is unclear as to whether claim 9 is intended to require the optional limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hearon et al. (Pub No 2021/0276077).
With regards to claim 7, Hearon teaches a mold for an injection molding operation (Fig.1, ¶ 0012) in which an injection molded component may be produced from an injection molding material.  Hearon teaches that the mold comprises a dissolvable monolithic inner polymer mold (¶ 0012, 0036) in which the mold is capable of being dissolvable without dissolving an injection molded material.  Regarding the specific limitation that the shell is dissolvable in a solvent in which the injection-molding material does not dissolve, it is noted that this limitation is dependent upon the material worked upon and is not a structural limitation of the device itself.  As the device of Hearon is dissolvable it is 
Hearon teaches that the inner dissolvable mold is surrounded by an intermediate layer that can be rigid (¶ 0154) and made from thermoplastics such as polyethylene (¶ 0198) which have a melt temperature inherently.  Regarding the limitation that the melt temperature of the shell reinforcement is lower than a melting point of the injection molding material, this limitation is dependent upon the material worked upon, and is not a structural limitation of the device itself.  As the device of Hearon teaches using a shell reinforcement with a melting point such as a thermoplastic polyethylene it is interpreted as capable of having a lower melting point than an injection molding material.
With regards to claims 8 and 9, Hearon teaches that the mold is monolithic (one piece) (¶ 0157).
With regards to claim 9, Hearon teaches using a wall thickness of 2 mm (¶ 0176).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742